COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00256-CV


IN RE STEVE MOSHER D/B/A                                                RELATOR
MOSHER CONSTRUCTION
COMPANY


                                    ------------

                          ORIGINAL PROCEEDING
                         TRIAL COURT NO. 180,607-C

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s petition for writ of mandamus, the

response filed by the real parties in interest, relator’s reply, and the reporter’s

record and is of the opinion that relief should be denied. Accordingly, relator’s

petition for writ of mandamus is denied.


                                                   PER CURIAM

PANEL: DAUPHINOT, GABRIEL, and SUDDERTH, JJ.

DELIVERED: September 17, 2015

      1
       See Tex. R. App. P. 47.4, 52.8(d).